DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–5 are rejected due to insufficient antecedent basis. Claims 3–5 depend from claim 2, which is cancelled claim. For the purpose of examination, claims 3–5 is interpreted as depend from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3–5, 10 and 12–13 are rejected under 35 U.S.C. 103 as being obvious over Uhland et al., US 2008/0295685 (“Uhland”). Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Uhland in view of Hart, US 8,230,600 (“Hart”).
Claim 1 is directed to an air dryer assembly comprising a first air dryer cartridge having a feature that physically acts upon a state change device. An air dryer base for receiving the first air dryer cartridge. The state change device positioned between the first air dryer cartridge and the air dryer base. The state change device changes from a first state to a second state in response to the first air dryer cartridge being removably attached to the air dryer base. The state change device furthers changes from the second state to a third state in response to the first air dryer cartridge being removed from the air dryer base and changes from the third state to the first state in response to a second air dryer cartridge being removably attached to the air dryer base. The second air dryer cartridge has the same feature as the first air dryer cartridge that physically acts upon the state change device. The state change device also comprises a controller, wherein the state change device communicates with the controller.
Uhland discloses an air purification device 12. Uhland Fig. 1, [0027]. The purification device 12 is an air dryer assembly because its filter cartridge 10 can be used to dry air. Id. at [0006] and [0050]. The purification device 12 comprises a filter cartridge 10. Id. at Fig. 1, [0027]. The first air dryer cartridge has a transponder 10 that emits electromagnetic radiation, which is sensed by a sensing device 16 (i.e., the state change device). Id. at [0019]. It is noted here that that the electromagnetic radiation is the “feature” that physically acts upon the state change device 16 because electromagnetic waves can be sensed and received by the antenna of Id. at [0019]. The examiner is interpreting the term “physically acts upon” to be broader than physical contact, in that “physically acts upon” means that the state change device experiences some sort of physical change as a result of interaction with the first and second cartridges.  The transponder 14 on each cartridge 10 affects a physical change when it interacts with the sensing device 16 because the electromagnetic waves of the sensing device 16 are modulated by the transponder 14, thereby physically affecting the electrons that run through the circuitry in the sensing device 16.  Id. at [0031]. 
Uhland further discloses a valve housing 20 that receives filter cartridge 10. Id. at Fig. 1, [0029]. A sensing device 16 is positioned between filter cartridge 10 and valve housing 20. Id. at Fig. 1, [0031]. The second air cartridge has the same feature, i.e., the transponder as the first air dryer cartridge that physically acts upon the state change device. The state change device also comprises a control unit 18 that communicates with the sensing device 16. Id. at Fig. 1, [0030]. 
Uhland teaches an air purification device works as follows: when cartridge 10 is installed onto housing 20, the transponder 14 on cartridge 10 sends a signal to sensing device 16 on housing 20.  This signal is decoded by decoder 44 and the code is compared with data stored in memory 46 to determine whether the cartridge 10 is the correct type of filter cartridge for use with the device.  Id. at [0031].  The memory 46 can be re-programmed so that a new type of filter cartridge 10 can be used with the device.  Id. at [0033].  Therefore, the new type of cartridge 10 that is installed corresponds to the “first air dryer cartridge” while the original type of filter cartridge 10 corresponds to the “second air dryer cartridge.”  Uhland is interpreted so that the original filter cartridge type 10 is installed on the housing—with the sensing device 16 detecting this original filter corresponding to the “first state”.  Then the memory 46 is reprogrammed to accept the new type of filter cartridge 10, and this new filter cartridge 10 is 

    PNG
    media_image1.png
    749
    1027
    media_image1.png
    Greyscale

Regarding claim 3
“The air dryer assembly as in claim 1, the controller further incrementing a cartridge change counter (control unit contains read-and-write memory 50, Uhland, Fig. 1, [0030]) upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state (incrementing a cartridge change counter is the operation that occurs when the controller detects that a filter cartridge 10 has been swapped out).”
Regarding claim 4, Uhland teaches the limitation of the claim: 
“The air dryer assembly as in claim 1, the controller further resetting a dash indicator  upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state (the control unit transmits information to computer 58 and then actuates warning lamp 62 when filter 10 being removed and warning lamp 62 being deactivated or reset when a new filter 10 is correctly installed, Uhland Fig. 1, [0031]).”
Claim 5 requires that for the air dryer assembly as in claim 1, the state change device further receives power from the controller.  
While Uhland discloses that the control unit 18 contains a power unit 56 (Uhland Fig. 1, [0030]), Uhland does not explicitly disclose that the power supply 56 supplies power to the sensing device 16.  However, Uhland discloses the intention of avoiding the use a separate power supply other than the power unit 56 in the control unit 18. Uhland [0031]. It would have been obvious to one of ordinary skill in the art to use the power unit 56 to supply power to the sensing device 16 for the purpose of avoiding the use of a separate power supply in the same control unit 18, which is also economically efficient. Uhland [0031].  
Claim 6 requires that for the air dryer assembly as in claim 1, the state change device is part of a capacitive discharge circuit. 
While Uhland does not disclose that sensing device 16 is part of a capacitive discharge circuit, Uhland discloses that the sensing device 16 is part of the control unit 18, which has circuits. Uhland Fig. 1, [0004] and [0030]. In the analogous art of cartridge detachment sensor, Hart discloses a capacitive charging circuit that contains Capacitor C4 and cartridge detachment sensor 60. Hart Fig. 9, col. 8, ll. 20–21. Hart further discloses that capacitor C4 provides filtering on the signal from cartridge detachment sensor 60.  Hart col. 8, ll. 20–21.  It would have been obvious to use a capacitor with Uhland’s sensor 16 in order to filter the signal from the sensor 16 to the controller 18 in view of Hart.   
Claim 10 is directed to the air dryer assembly of claim 1, wherein the third state and the first state are the same state.
The first state and third state of Uhland are the same state as both refer to the state of the original filter cartridge 10 being removably attached. 
Regarding claim 12, Uhland teaches the limitation of the claim: 
“The air dryer assembly as in claim 1, wherein the state change device is affixed to the air dryer base (the sensing device 16 is affixed to the valve housing 20, Uhland Fig. 1).”
Claim 13 requires that the air dryer assembly as in claim 12, wherein the state change device is located radially inward from a sealing ring of the air dryer base. 
While Uhland teaches that the sensing device 16 locates radially outwardly from a seals 42 (Uhland, Fig. 2, [0027]), the instant application does not disclose that the location of the state change device is critical, in fact, the instant’s specification discloses that the state change device maybe located outward of the sealing ring 30. Spec. dated Dec.10, 2018 (“Spec.”) [0019]. The 
Claim Rejections - 35 USC § 103
Claims 1, 4, 10 and 12–13 are rejected under 35 U.S.C. 103 as being obvious over Hacker, US 2006/0151364 (“Hacker”). Claim 3 is rejected under35 U.S.C. 103 as being obvious over Hacker in view of Uhland et al., US 2008/0295685 (“Uhland”). 
Claim 1 is directed to an air dryer assembly comprising a first air dryer cartridge having a feature that physically acts upon a state change device.  An air dryer base for receiving the first air dryer cartridge. The state change device is positioned between the first air dryer cartridge and the air dryer base. The state change device changes from a first state to a second state in response to the first air dryer cartridge being removably attached to the air dryer base. The state change device changes from the second state to a third state in response to the first air dryer cartridge being removed from the air dryer base. The state change device changes from the third state to the first state in response to a second air dryer cartridge being removably attached to the air dryer base. The second air dryer cartridge has the same feature as the first air dryer cartridge that physically acts upon the state change device. A controller, wherein the state change device communicates with the controller.
Hacker discloses a filter assembly 1. Hacker Fig. 1, [0039]. The filter assembly 1 is an air dryer as it can be used to filter engine air and removes moisture from the engine air. Id. at Fig. 1, [0003]. The filter assembly 1 has a first filter cartridge 10. Id. at Fig. 1, [0041]. The first filter Id. at Fig. 4, [0066]. Hacker further discloses an air dry base, i.e., filter head 2 for receiving the first filter cartridge 10. Id. at Fig. 4, [0066]. The state change device 31 is positioned between the first filter cartridge 10 and the filter head 2. Id. at Fig. 4, [0066]. 
Hacker teaches the filter assembly works as follows: when cartridge 10 is installed onto filter head 2, a completed circuit between a signal transmission segment 31a and signal receiver segment 31b is formed. Id. at Fig. 4, [0066]. The signal receiver unit 31b then sends the signal to an appropriate light/electrical current interface 44 and electrical communication line or wiring 45, which controls the operation and communicates with a dash board indicator, which would alert the user if the cartridge is in a proper position. Id. at Fig. 4, [0073]. The light/electrical current interface 44 and electrical communication line or wiring 45 is the “controller.” Hacker further teaches that the cartridge 10 can be replaced. Id. at [0042]. Hacker is interpreted so that the original filter cartridge 10 is installed on the filter head 2—with signal transmitter/receiver unit 31 detecting as the “second state.” Then the first filter cartridge 10 is removed from the filter head 2, with signal transmitter/receiver unit 31 detecting as the “third state.” Then the second filter cartridge 10 (i.e., the replacement) is installed on the filter head 2— with signal transmitter/receiver unit 31 detecting as the “first state.”  It is noted that the replacement of cartridge 10 corresponds to the “first air dryer cartridge” while the original filter cartridge 10 corresponds to the “second air dryer cartridge.”  It would have been obvious that the replacement of filter cartridge 10 is the same as the original filter cartridge 10 and both have the same feature—signal circuit completion unit 32 that physically acts upon a state change device, i.e., signal transmitter/receiver unit 31. Id. at Fig. 4, [0066]. 

    PNG
    media_image2.png
    703
    977
    media_image2.png
    Greyscale

Claim 3 is directed to the air dryer assembly of claim 1. The controller further increments a cartridge change counter upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state.
Hacker does not disclose that the light/electrical current interface 44 and electrical communication line or wiring 45 (i.e., the controller) increment a cartridge change counter upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state.
In the analogous art of air dryer assemblies, Uhland discloses a control unit contains a read-and-write memory 50. Uhland, Fig. 1, [0030]. The read-and-write memory 50 increments a cartridge change counter when the controller detects that a filter cartridge 10 has been swapped out.  Uhland further discloses that the read-and-write memory stores filter cartridge performance data. Id.
Claim 4 is directed to the air dryer assembly of claim 1. The controller further resets a dash indicator upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state.
Hacker discloses that the light/electrical current interface 44 and electrical communication line or wiring 45 resets a dash indicator upon receiving a signal indicating the state change device 31 resets a dash board indicator upon receiving a signal indicting the state change device changed from the second state to the third state (i.e., corresponds to the first filter cartridge 10 being removed), and a signal indicating the state change device changed from the third state to the first state (i.e., corresponds to the second filter cartridge 10 being installed) . Hacker [0073]. 
Claim 10 is directed to the air dryer assembly of claim 1. The third state and the first state are the same state.
The third state and the first state are the same state as both refers to the first filter cartridge 10 being detached as described in claim 1. 
Claim 12 is directed to the air dryer assembly of claim 1.The state change device is affixed to the air dryer base.
The state change device 31 is shown mounted in the filter head 2, which is the air dryer base. Hacker Fig. 1, [0066]. 
Claim 13 is directed to the air dryer assembly of claim 12. The state change device is located radially inward from a sealing ring of the air dryer base.
The state change device 31 is located radially inward from o-ring 4 of filter head 2. Hacker Fig. 1, [0040].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3–6, 10 and 12–13 are unpatentable under 35 U.S.C. 101.
There are two criteria for determining subject matter eligibility.  MPEP 2106(I).  First, the Examiner should consider whether the claimed invention is directed to one of the four statutory categories (i.e., a process, machine, manufacture, or composition of matter) (Step 1).  Id.  Second, the claimed invention must also qualify as patent-eligible subject matter (i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception) (Step 2).  Id.  The judicial exceptions are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention.  These judicial exceptions are limited to abstract ideas (mathematical concepts, certain methods of organizing human activity and mental processes)1 MPEP 2106.04(a), laws of nature and natural phenomena (including products of nature).  Id.  In applying Step 2, the Examiner should first evaluate whether a claim recites a judicial exception (Step 2A, Prong One).  2019 Revised Patent Subject Matter Eligibility Guidance (“Revised PEG”) 14, 15.  If the claim does recite a judicial exception, the Examiner should consider whether the claim contains additional elements beyond the judicial exception that integrate the judicial exception into a practical application (Step 2A, Prong Two).  Id. at 17.  If the claim does not integrate the judicial exception into a practical application, the Examiner should further Id. at 16.
Here claim 1 recites: 
 “1. An air dryer assembly comprising: 
a first air dryer cartridge having a feature that physically acts upon a state change device; 
an air dryer base for receiving the first air dryer cartridge; 
the state change device positioned between the first air dryer cartridge and the air dryer base; wherein the state change device changes from a first state to a second state in response to the first air dryer cartridge being removably attached to the air dryer base, changes from the second state to a third state in response to the first air dryer cartridge being removed from the air dryer base and changes from the third state to the first state in response to a second air dryer cartridge being removably attached to the air dryer base, the second air dryer cartridge having the same feature as the first air dryer cartridge that physically acts upon the state change device; and a controller, wherein the state change device communicates with the controller.” Emphasis added.

Claim 1 is directed to one of the four statutory categories because it is “an air dryer assembly” which is a machine.
Claim 1 also recites a judicial exception which is the abstract idea of “changing status from a first state to a second state in response to the first air dryer cartridge being removably attached to the air dryer base and from a second state to a third state in response to the first air dryer cartridge being removed from the air dryer base and from the third state to the first state in response to a second air dryer cartridge being removably attached to the air dryer base.” This is an abstract idea because it is the mental process of collecting and displaying information where the data analysis steps are recited at a high level of generality (i.e., observing if the filter 
Claim 1 does not recite additional elements that integrate the mental process into a practical application because the claim does nothing with the cartridge status information other than display it on a state change device (which is the same as collecting and displaying information).  MPEP 2106.04(a)(2)(III)(A). Additionally, claim 1 as a whole does not amount to significantly more than the abstract idea because the additional elements (i.e., the other components of the air dryer assembly) are routine and conventional in view of the prior art cited above. It is noted here that the limitation of “a controller, wherein the state change device communicates with the controller” does not integrate a judicial exception into a practical application because “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP 2106.04(d)(I) and MPEP 2106.05(f).
Claim 3 recites: 
“3. The air dryer assembly as in claim 1, the controller further incrementing a cartridge change counter upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state.” Emphasis added.

Claim 3 is directed to one of the four statutory categories because it is “air dryer assembly as in claim 1
Claim 3 depends from claim 1 and therefore recites the judicial exception of the independent claim. It also further modifies the abstract idea of claim 1 by indicating the device comprises a cartridge counter.  This is an abstract idea because it is just counting, which is math.  
Claim 3 does not recite additional elements that integrate this judicial exception into a practical application.  Claim 3 adds the element of cartridge change counter. However, this doesn’t integrate the abstract idea of claim 1 into a practical application because it is nothing more than simple mathematical calculation of the data collected in claim 1.
Claim 3 as a whole does not amount to significantly more than the exception because the additional element (i.e., incrementing a cartridge counter) is routine and conventional in view of the prior art cited above. 
Claim 4 recites: 
“4. The air dryer assembly as in claim 1, the controller further resetting a dash indicator upon receiving a signal indicating the state change device changed from the second state to the third state and a signal indicating the state change device changed from the third state to the first state.” Emphasis added.

Claim 4 is directed to one of the four statutory categories because it is an “air dryer assembly as in claim 1” which is a machine.
Claim 4 also depends from claim 1 and therefore recites the judicial exception of the independent claim.  It also further modifies the abstract idea of claim 1 by indicating the controller comprises a dash indicator.  This is an abstract idea because it is a mental process of keeping track of information. 
Claim 4 does not recite additional elements that integrate this judicial exception into a practical application. Claim 4 adds the element of a dash indicator.  However, this doesn’t 
Claim 4 as a whole does not amount to significantly more than the exception because the additional element (i.e., resetting a dash indicator) is routine and conventional in view of the prior art cited above. 
Claim 5 recites: 
“5. The air dryer assembly as in claim 1, wherein state change device further receives power from the controller.”

Claim 5 is directed to one of the four statutory categories because it is an “air dryer assembly as in claim 1” which is a machine.
Claim 5 also depends from claim 1 and therefore recites the judicial exception of the independent claim.
Claim 5 does not recite additional elements that integrate this judicial exception into a practical application. Claim 5 adds the additional element of the state change device further receiving power from the controller.  This does not integrate the metal process of claim 1 into a practical application because the additional element does not use the mental process of observing whether a filter cartridge is attached in any meaningful way. Instead, this additional element only teaches that power is supplied to the controller so that it can make the observation.  
Claim 5 as a whole does not amount to significantly more than the exception because the additional element (i.e., state change device receiving power from the controller) is routine and conventional in view of the prior art cited above. 
Claim 6 recites: 
“6. The air dryer assembly as in claim 1, wherein the state change device is part of a capacitive discharge circuit.”

Claim 6 is directed to one of the four statutory categories because directs to an “air dryer assembly as in claim 1” which is a machine.
Claim 6 also depends from claim 1 and therefore recites the judicial exception of the independent claim.
Claim 6 does not recite additional elements that integrate this judicial exception into a practical application. Claim 6 adds the additional element of the state change device being part of a capacitive discharge circuit.  This does not integrate the metal process of claim 1 into a practical application because the additional element does not use the mental process of observing whether a filter cartridge is attached in any meaningful way. Instead, this additional element only teaches that the state change device is part of a capacitive discharge circuit so that it can make the observation.  
Claim 6 as a whole does not amount to significantly more than the exception because the additional element (i.e., state change device being part of a capacitive discharge circuit) is routine and conventional in view of the prior art cited above. 
Claim 10 recites: 
“10. The air dryer assembly as in claim 1, wherein the third state and the first state
are the same state.”

Claim 10 is directed to one of the four statutory categories because directs to an “air dryer assembly as in claim 1” which is a machine.
Claim 10 also depends from claim 1 and therefore recites the judicial exception of the independent claim.
Claim 10 does not recite additional elements that integrate this judicial exception into a practical application. Claim 10 adds the additional element of the third and the first state being 
 Claim 10 as a whole does not amount to significantly more than the exception because the additional element (i.e., the third and the first state being the same state) is routine and conventional in view of the prior art cited above. 
Claim 12 recites: 
“12. The air dryer assembly as in claim 1, wherein the state change device is affixed to the air dryer base.”

Claim 12 is directed to one of the four statutory categories because directs to an “air dryer assembly as in claim 1” which is a machine.
Claim 12 also depends from claim 1 and therefore recites the judicial exception of the independent claim.
Claim 12 does not recite additional elements that integrate this judicial exception into a practical application.  Claim 12 adds the additional element of the state change device being affixed to the air dryer base.  This does not integrate the metal process of claim 1 into a practical application because the additional element does not use the mental process of observing whether a filter cartridge is attached in any meaningful way. Instead, this additional element only teaches how the state change device is connected to the air dryer base so that it can make the observation.     
Claim 12 as a whole does not amount to significantly more than the exception because the additional element (i.e., the state change device being affixed to the air dryer base) is routine and conventional in view of the prior art cited above. 
Claim 13 recites: 
“13. The air dryer assembly as in claim 12, wherein the state change device is
located radially inward from a sealing ring of the air dryer base.”

Claim 13 is directed to one of the four statutory categories because directs to an “air dryer assembly as in claim 12” which is a machine.
Claim 13 also depends from claim 1 and therefore recites the judicial exception of the independent claim.
Claim 13 does not recite additional elements that integrate this judicial exception into a practical application. Claim 13 adds the additional element of the state change device being located radially inward from a sealing ring of the air dryer base.  This does not integrate the metal process of claim 1 into a practical application because the additional element does not use the mental process of observing whether a filter cartridge is attached in any meaningful way. Instead, this additional element only teaches where the state change device is located so that it can make the observation.
Claim 13 as a whole does not amount to significantly more than the exception because the additional element (i.e., the state change device being located radially inward from a sealing ring of the air dryer base) is routine and conventional in view of the prior art cited above. 
Response to Arguments
101 Rejections
Claims 1, 3–6, 10 and 12–13 are pending. Claims 1, 3–6, 10 and 12–13 are rejected for the reasons stated above.  Claims 2 and 11 are canceled.
The applicant traverses the rejection on the basis that the claims are implemented in a practical application of a particular machine of an air dryer assembly, where the structure is integral to claim 1. MPEP 2106.04(d).  The applicants argues that the state change device is a Id. at p. 5. The applicant further argues that “A human cannot interpret the changes in voltage that occur when the state change device changes state in response to the replacement of an air dryer cartridge.” Id. at p. 5. The Applicant therefore believes that “claim 1 amounts to significantly more than an abstract idea or mental process as the system requires a specific structure in physical devices to interact to cause the change in state as well as to monitor the change in state of the state change device.” Id. at p. 5.
The examiner respectfully disagrees. The state change device is not considered as a physical element of the air dryer assembly in claim 1 because the applicant fails to recite any specific physical structure that forms the state change device. Instead of disclosing any specific physical structure, the applicant recites a mechanism for a physical device to change state. Id. at p. 5. The mechanism is “changing status from a first state to a second state in response to the first air dryer cartridge being removably attached to the air dryer base and from a second state to a third state in response to the first air dryer cartridge being removed from the air dryer base and from the third state to the first state in response to a second air dryer cartridge being removably attached to the air dryer base.” This mechanism is an abstract idea because it is the mental process of collecting and displaying information where the data analysis steps are recited at a high level of generality (i.e., observing if the filter cartridge is attached and presenting the result on a state change device).  MPEP 2106.04(a)(2)(III)(A).  The fact that this process can be performed by a human using a pen and paper does not negate the fact that this feature is a mental process.  MPEP 2106.04(a)(2)(III).  The applicant’s argument that “a human cannot interpret the changes in voltage that occur when the state change device changes state in response to the Id. at p. 5. One of ordinary skill would understand that if the voltage corresponds to a full power signal, the filter cartridge is attached. Similarly, if the voltage corresponds to a percentage of power signal, one of ordinary skill in the art would understand that the filter cartridge is detached. This is the mental process of “collecting information, analyzing it, and displaying certain results of the collection and analysis where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.”  MPEP 2106.04(a)(2)(III)(A).  
Additionally, the added limitation of “a controller, wherein the state change device communicates with the controller” in claim 1 does not integrate a judicial exception into a practical application because “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP 2106.04(d)(I) and MPEP 2106.05(f).
Prior Art Rejections
Claims 1, 3–6, 10 and 12–13 are pending. Claims 1, 3–6, 10 and 12–13 are rejected for the reasons stated above.  Claims 2 and 11 are canceled.
The Applicants has amended claim 1 to recite the limitation of “having a feature that physically acts upon a state change device,” “the second air dryer cartridge having the same feature as the first air dryer cartridge that physically acts upon the state change device; and a controller, wherein the state change device communicates with the controller.” Applicant Rem. 6. The applicant argues that “there is no need for a feature on an air dryer cartridge to act upon Id. at 6.   
The examiner does not find this argument persuasive. As stated in the office action, the examiner is interpreting the term “physically acts upon” to be broader than physical contact, in that “physically acts upon” means that the state change device experiences some sort of physical change as a result of interaction with the first and second cartridges.  The transponder 14 on each cartridge 10 affects a physical change when it interacts with the sensing device 16 because the electromagnetic waves of the sensing device 16 are modulated by the transponder 14, thereby physically affecting the electrons that run through the circuitry in the sensing device 16.  Non-Final Rejection dated Jan. 15, 2021 (“Non-Final Rejection”) footnote 4, p. 7. The electromagnetic radiation is the “feature” that physically acts upon the state change device 16 because electromagnetic waves can be sensed and received by the antenna of the sensing device 16.  Uhland [0019]. Additionally, it is noted that while the applicant discloses a feature of “protrusion 34” that physically acts upon its state change device, this feature is not recited in claim 1. Id. at 6. The limitation of “having a feature that physically acts upon a state change device” is therefore given their plain meaning under a broadest reasonable interpretation. MPEP 2111.01. 
Furthermore, the feature of protrusion that physically acts upon a state change device is not novel as explained in the obviousness rejection in view of Hacker, which discloses a feature, i.e., signal circuit completion unit 32 that physically acts upon a state change device, i.e., signal transmitter/receiver unit 31. Id. at Fig. 4, [0066]. The feature 32 of Hacker is presented as a protrusion. Hacker Fig. 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                               

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Mental processes include concepts that can be performed in the human mind or by a human with the aid of pen and paper, including observation, evaluation, judgment or opinion.  This includes collecting information, analyzing it, and displaying certain results of the collection and analysis where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  MPEP 2106.04(a)(2)(III)(A).